Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 07/03/2019. In virtue of this communication, claims 1-2 filed on 07/03/2019 are currently pending in the instant application.
                                                                                                    
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 07/03/2019 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 07/03/2019 have been reviewed by Examiner and they are acceptable.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 



Obviousness-Type Double Patenting
           The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir.1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 
 
Instant independent claims 1 (device), 5 (method), and 9 (Computer readable medium) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over corresponding similar independent claims 1(device), 8(method), and 9 (computer readable medium) of co-owned US Patent No. 10,430,666. The conflicting claims are not identical because the embodiments of co-owned claims omit steps not explicitly required by the embodiment of instant claims.  However, the conflicting claims are not patentably distinct from each other because:
·       Instant claims and co-owned claims recite common subject matter;
·       Instant claims, which recite the open ended transitional phrase “comprising,” does not preclude the difference in steps recited by co-owned claims, and
·       the elements of instant claims are obvious over  co-owned claims, and completely anticipate the subject matter of instant claim, and “anticipation is the epitome of obviousness” Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983) (citing In re Fracalossi, 681F.2d 792, 215 USPQ 569 (CCPA 1982)).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya (US 20110199486), in view of Gale et al. (US 2014/0005929).



As per claim 1, A target object identifying device comprising: “at least one memory configured to store instructions; and at least one processor configured to execute the instructions to perform:” “matching monitoring targets shown in a video;” (Refer to Moriya ¶[0058] discloses When it is determined that the facial image of a customer is included in the supplied frame image (step S1; Yes), the control unit 12 compares that customer facial image and file images stored in the customer information 
Moriya does not explicitly disclose the following which would have been obvious in view of Gale from similar field of endeavor “determining, as a target object, a monitoring target whose time width between an earliest imaging time and a latest imaging time in a predetermined period, is greater than or equal to a long term stay determination time;” (Refer to Gale¶[0026, 0043] discloses The server 125 may deem a movable object that has been recently stationary for more than a predetermined time period to be suitable to be referenced for guidance. ¶ [0041] disclose the time elapsed that the movable object has been stationary may be calculated by comparing subsequent video images over time. For some types of objects, a prolonged time period of remaining stationary may predict that the object is expected to remain stationary in the near future.¶[0070] discloses the controller selects a landmark from the movable objects. The selection is based on the identities of the movable objects and the movements of the movable objects. For example, the controller may access a lookup table stored in memory that pairs a threshold time for the various types of movable objects. A first type of movable object, such as a truck, may be paired with a first threshold time, such as one hour. A second type of movable object, such as a person, may be paired with a second threshold time, such as a minute. The controller may be configured to select cars as movable objects for the guidance command when the cars have been stationary for more than the first threshold time and select people as 
“and generating a determination condition for specifying the long term stay determination time based on statistics of stay time of monitoring targets not identified as the target object.” (Refer to Gale ¶ [0041] discloses The time elapsed that the movable object has been stationary may be calculated by comparing subsequent video images over time. For some types of objects, a prolonged time period of remaining stationary may predict that the object is expected to remain stationary in the near future. Examples include parked cars and temporary signs. For other types of objects, the amount of time an object has been stationary may not predict whether the object will remain stationary. The controller 200 may be configured to compare the amount of time a movable object has been stationary to a predetermined threshold. ¶ [0043] discloses A combination of any of these factors may be used. The controller 200 may be configured to apply a weighting system. For example, a weight for distance, a weight for time, and a weight for identity may each be selected as a fraction value (e.g., between 0 and 1), such that the three weights add up to 1.0.  Alternatively, the weights may variable and change over time according to a learning algorithm based on the performance of the navigation system (e.g., the number of reroutes or wrong turns). The controller 200 may configured to select the highest ranking movable object or a set of highest ranking movable objects to be a landmark in the route. Alternatively, the controller 200 may compare the suitability characteristic values of two movable objects and select the higher suitability characteristic value. ¶ [0070] discloses the controller selects a landmark from the movable objects. The selection is based on the identities of 
At the effective filling date of instant application it would have been obvious to a person of ordinary skill in the art to combine Gale technique of tracking moving objects into Moriya technique to provide the known and expected uses and benefits of Gale technique over customer behavior recording technique of Moriya. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Gale to Moriya in order to accurately track people to provide better security. (Refer to Gale paragraph [0020].)

Claims 5 and 9 have been analyzed and are rejected for the reasons indicated in claim 1 above. Additionally, the rationale and motivation to combine the Moriya and Gale references, presented in rejection of claim 1, apply to these claims.  

further comprising a multiple of imaging devices capturing the video.”(Refer to Gale ¶ [0020] discloses The cameras may also include indoor cameras that capture data relating to indoor environments. For example, retail cameras track individual shoppers in a store to analyze dwell time or detect shoplifting, amusement park cameras track people to manipulate crowd flow, and airport cameras track travelers to identify suspicious activity. Further Figure 5, ¶ [0059] discloses security cameras 501 view the geographic region shown in FIG. 1. The security cameras 501 may be traffic cameras, security cameras, or specifically tailored to track movable objects in the geographic region. The security cameras 501 collect camera data and transmit the camera data to the server 125. The cameras 501 are at known geographical locations for relating to the route. The angle of view of the cameras 501 may be fixed and known or may be sensed, indicating at least a general location of viewed objects.)

Claims 7 and 11 have been analyzed and are rejected for the reasons indicated in claim 3 above. 

Claims 2, 4, 6, 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya (US 20110199486), in view of Gale et al. (US 2014/0005929), further in view of Uemura et al. (US 2010/0141806).

As per claim 2, The target object identifying device according to claim 1, “wherein the at least one processor is further configured to perform:
 “calculating stay time of each monitoring target subjected to the statistics ;”( Refer to Gale ¶ [0069] discloses the controller may measure an amount of time that each of the movable objects is stationary. At act S205, the controller analyzes the identities of the movable objects and the movements of the movable objects. )
 However Moriya as modified by Gale dose not explicitly disclose the following which would have been obvious in view of Uemura from similar filed of endeavor “and calculating the long stay determination time which is a constant multiple of the stay time.” (Refer to Uemura ¶ [0086] discloses the substantially stationary state means that the movement speed of the object to be imaged in the screen is a sufficiently slower speed than the movement speed of the moving object in the screen, and the "slower speed" means that an object requires a longer time to pass by a certain pixel. Therefore, in an example when a ratio of outdoor speed is directly reflected on the screen, if the movement speed of the moving object is 1/2 to 1/10 of the snow falling speed out of doors, this speed may be defined as the substantially stationary state relative to the moving object in terms of the image processing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Uemura technique of moving object detection into Moriya as modified by Gale technique to provide the known and expected uses and benefits of Uemura technique over customer behavior recording technique of Moriya as modified by Gale. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Uemura to Moriya as modified by Gale in order to accurately detecting moving objects in multiple images. (Refer to Uemura paragraph [0003].)

Claims 6 and 10 have been analyzed and are rejected for the reasons indicated in claim 2 above. Additionally, the rationale and motivation to combine the Moriya, Gale, and Uemura references, presented in rejection of claim 2, apply to these claims.  

 As per claim 4, The target object identifying device according to claim 3, Gale further discloses “wherein the at least one processor is further configured to perform: calculating the long stay determination time of each monitoring target subjected to the statistics” (Refer to Gale ¶ [0041] and ¶ [0043] discloses The time elapsed that the movable object has been stationary may be calculated by comparing subsequent video images over time. Further see ¶ [0069].)

However Gale dose not explicitly disclose the following which would have been obvious in view of Uemura from similar filed of endeavor “calculating the long stay determination time based on the movement speed of each monitoring target and the distance between the imaging devices.” (Refer to Uemura ¶ [0086] discloses the substantially stationary state means that the movement speed of the object to be imaged in the screen is a sufficiently slower speed than the movement speed of the moving object in the screen, and the "slower speed" means that an object requires a longer time to pass by a certain pixel. Therefore, in an example when a ratio of outdoor speed is directly reflected on the screen, if the movement speed of the moving object is 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Uemura technique of moving object detection into Moriya as modified by Gale technique to provide the known and expected uses and benefits of Uemura technique over customer behavior recording technique of Moriya as modified by Gale. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Uemura to Moriya as modified by Gale in order to accurately detecting moving objects in multiple images. (Refer to Uemura paragraph [0003].)




					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661